UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-6106
WILLIAM D. GOLDEN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Northern District of West Virginia, at Wheeling.
              Frederick P. Stamp, Jr., District Judge.
                    (CR-93-48, CA-98-135-1)

                      Submitted: April 29, 2002

                       Decided: June 19, 2002

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded in part and dismissed in part by unpublished
per curiam opinion.


                            COUNSEL

William D. Golden, Appellant Pro Se. Lisa Grimes Johnston,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia; Thomas Oliver Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.
2                      UNITED STATES v. GOLDEN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William D. Golden appeals from the district court’s order accepting
the recommendation of the magistrate judge and denying relief on his
28 U.S.C.A. § 2255 (West Supp. 2001) motion. Golden raised several
issues attacking his conviction and sentence. On appeal, he only pur-
sues the claims related to his competency to stand trial in August
1995.

   Golden filed a motion for an evidentiary hearing on his claims,
which the district court denied. Generally, an evidentiary hearing is
required under 28 U.S.C.A. § 2255 unless it is clear from the plead-
ings, files, and records that a movant is not entitled to relief. Whether
an evidentiary hearing is necessary is best left to the sound discretion
of the district court judge. Raines v. United States, 423 F.2d 526, 529-
30 (4th Cir. 1970). Unsupported, conclusory allegations do not entitle
a habeas petitioner to an evidentiary hearing. Nickerson v. Lee, 971
F.2d 1125, 1136 (4th Cir. 1992).

   We find that the record does not conclusively establish that Golden
is not entitled to relief on the competency claims. Golden supported
his claims with reports from two psychiatrists who examined the med-
ical records and narrative evidence regarding Golden’s mental condi-
tion at the time of his trial. The district court did not accord these
opinions any relevant weight because they were prepared several
years after trial, one of the doctors never personally examined Gol-
den, and they were allegedly based upon "bits and pieces" of the
record. We find that the reports are relevant to demonstrate a mental
health professional’s opinion of Golden’s status at the time of his
trial. The opinions were based upon several sources, and neither the
Government nor the district court identified conflicting sources
regarding that time period.
                        UNITED STATES v. GOLDEN                          3
   The district court also relied upon the trial testimony of Drs. Haut,
Haymond, Haynes, Smith, and Kradel, and stated that their opinions
established that Golden suffered from some mental disorders and drug
and alcohol abuse but "that he nonetheless had the sufficient mental
capacity to understand the charges against him and to consult with his
attorney." We find that the trial testimony of these doctors was based
upon their observations and examinations of Golden made in 1993
and 1994 and did not address, nor were the doctors likely aware of,
the side effects Golden allegedly suffered due to the over medication
and elimination of Clozaril and other drugs he was prescribed to man-
age his bipolar disorder. Nor did the doctors specifically testify at trial
regarding Golden’s ability to consult with his attorney.

   The court adopted the recommendation of the magistrate judge in
denying the competency claims. The magistrate judge’s report relied
upon statements Golden made at a bench conference during his sen-
tencing hearing in February 1996. The magistrate judge stated that
during the conference, Golden "describes in detail what he had done
to help his lawyer prepare for trial." A careful reading of the transcript
reveals that all discussions about the preparations Golden wanted his
counsel to make, and his involvement in creating his own defense,
were undertaken by Golden since November 1995, well after his trial
ended.

   We therefore find that an evidentiary hearing on the competency
issues is necessary to further develop the record and make a fully
informed decision on the claims. We grant a certificate of appeala-
bility and vacate the court’s order as to the competency issues raised
by Golden, and remand with instructions to hold an evidentiary hear-
ing on those claims. We deny a certificate of appealability and dis-
miss the appeal of the remaining claims not raised by Golden on
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                             VACATED AND REMANDED IN PART;
                                          DISMISSED IN PART